After reading all the testimony taken at the hearing before the Commissioner, after examining all the exhibits filed therewith, and after carefully considering the Commissioner's report, we are convinced that the Commissioner reached the correct and proper conclusion in the case, and we therefore adopt his report as the opinion of the court.
It is accordingly ordered that the custody of the child, Gloria Jean De Castro, be at once awarded to the petitioner, Madelyn De Castro.
Hughes, P.J., and McCullen and Anderson, JJ., concur.